 1 STEPHAN C. VOLKER (CSB #63093)                                                                    10.582.02
   ALEXIS E. KRIEG (CSB #254548)
 2 STEPHANIE L. CLARKE (CSB #257961)
   JAMEY M.B. VOLKER (CSB #273544)
 3 LAW OFFICES OF STEPHAN C. VOLKER
   1633 University Avenue
 4 Berkeley, California 94703
   Tel: 510/496-0600
 5 Fax: 510/845-1255
 6 Attorneys for Plaintiffs
   NORTH COAST RIVERS ALLIANCE, CALIFORNIA
 7 SPORTFISHING PROTECTION ALLIANCE, PACIFIC
   COAST FEDERATION OF FISHERMEN’S
 8 ASSOCIATIONS, SAN FRANCISCO CRAB BOAT
   OWNERS ASSOCIATION, INC., and INSTITUTE
 9 FOR FISHERIES RESOURCES
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                                   FRESNO DIVISION
13
     NORTH COAST RIVERS ALLIANCE,                              )   Civ. No. 16-cv-307-DAD-SKO
14   CALIFORNIA SPORTFISHING                                   )
     PROTECTION ALLIANCE, PACIFIC                              )   PLAINTIFFS’ OPPOSITION TO
15   COAST FEDERATION OF                                       )   INTERVENOR-DEFENDANTS’
     FISHERMEN’S ASSOCIATIONS, SAN                             )   MOTION TO DISMISS
16   FRANCISCO CRAB BOAT OWNERS                                )   PLAINTIFFS’ SECOND
     ASSOCIATION, INC., and INSTITUTE                          )   AMENDED AND
17   FOR FISHERIES RESOURCES,                                  )   SUPPLEMENTAL COMPLAINT
                                                               )   PURSUANT TO FED. R. CIV P.
18                              Plaintiffs,                    )   12(b)(1) AND 12(b)(7)
                                                               )
19                   v.                                        )
                                                               )   Judge Dale A. Drozd
20   UNITED STATES DEPARTMENT OF                               )
     THE INTERIOR, and UNITED STATES                           )
21   BUREAU OF RECLAMATION,                                    )
                                                               )
22                              Defendants,                    )
                                                               )
23   WESTLANDS WATER DISTRICT, SAN                             )
     LUIS WATER DISTRICT, and PANOCHE                          )
24   WATER DISTRICT,                                           )
                                                               )
25                              Intervenor-Defendants.         )
                                                               )
26
27
28

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint                              Case No. 16–cv-307-DAD-SKO
 1                                              TABLE OF CONTENTS
 2
 3 TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 4
      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 5
 6 FACTUAL AND PROCEDURAL BACKGROUND.. . . . . . . . . . . . . . . . . . . . . . . . . 5
 7
      STANDARD OF REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 8
 9 I.          RULE 12(b)(1) AND MOOTNESS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10
      II.      RULE 12(b)(7) AND RULE 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
11
12 ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
13
      I.       THE LARGEST WIIN ACT CONTRACT FAILED TO
14             EXTINGUISH THE OPERATIVE INTERIM CONTRACT, AND
               THUS THE FIRST CLAIM IS NOT MOOT.. . . . . . . . . . . . . . . . . . . . . . . . . . 9
15
16 II.         THE ABSENT CVP CONTRACTORS ARE NEITHER NECESSARY
               NOR INDISPENSABLE AND THUS NEED NOT BE JOINED TO
17             THIS LAWSUIT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
18
      CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
19
20 CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
21
22
23
24
25
26
27
28

      Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
      to Dismiss Plaintiffs’ Second Amended Complaint           -2-                             Case No. 16–cv-307-DAD-SKO
 1                                           TABLE OF AUTHORITIES
 2
                                                               Cases
 3
     Arakaki v. Cayetano
 4
              324 F.3d 1078 (9th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 5
     Cachil Dehe Band of Wintun Indians v. California
 6          547 F.3d 962 (9th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 7 Campbell-Ewald Co. v. Gomez
         577 U.S. 153 (2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 8
   Chafin v. Chafin
 9       568 U.S. 165, 172 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10 Chang v. United States
        327 F.3d 911 (9th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
11
   Conner v. Burford
12      848 F.2d 1441 (9th Cir.1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
13 Hamidi v. Service Employees International Union Local 1000
        386 F. Supp. 3d 1289 (E.D. Cal. 2019).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
14
   Kescoli v. Babbitt,
15      101 F.3d 1304 (9th Cir.1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
16 Makah Indian Tribe v. Verity
        910 F.2d 555 (9th Cir. 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 14
17
   Natural Resources Defense Council v. Kempthorne
18      539 F.Supp.2d 1155 (E.D. Cal 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
19 Pacific Coast Federation of Fishermen’s Associations v. United States
         Department of Interior
20       929 F. Supp. 2d 1039 (E.D. Cal. 2013).. . . . . . . . . . . . . . . . . . . . . . . 11, 12, 13, 14
21 Pacific Coast Federation of Fishermen’s Associations v. United States
         Department of Interior
22       655 Fed.Appx 595 (9th Cir. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
23 Paiute-Shoshone Indians of Bishop Community of Bishop Colony, Cal. v.
         City of Los Angeles
24       637 F.3d 993 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
25 Southwest Center for Biological Diversity v. Babbitt
        150 F.3d 1152 (9th Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
26
27
28 //

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint            -3-                          Case No. 16–cv-307-DAD-SKO
 1                                                       United States Code
 2 Title 5
          § 701-706.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 13
 3
   Title 42
 4        § 4321 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 5 Title 43
          § 423e. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 12
 6        § 485h(f). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
          § 511. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 7
 8                                                            Public Laws
 9 Central Valley Project Improvement Act (“CVPIA”)
   Pub. L. 102-575, 108 Stat. 4600 (1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 12
10
11 Water Infrastructure Improvements of the Nation (“WIIN”) Act,
   Pub. L. 114-322
12       § 4011. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
13
                                                                   Rules
14
      Federal Rules of Civil Procedure
15
               Rule 12(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 11
16             Rule 12(b)(7). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9
               Rule 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
17             Rule 19(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9
               Rule 19(a)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
18             Rule 19(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
19
20
21
22
23
24
25
26
27
28

      Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
      to Dismiss Plaintiffs’ Second Amended Complaint                -4-                                Case No. 16–cv-307-DAD-SKO
 1                                                  INTRODUCTION
 2           Plaintiffs North Coast Rivers Alliance, California Sportfishing Protection
 3 Alliance, Pacific Coast Federation of Fishermen’s Associations, San Francisco Crab
 4 Boat Owners Association, Inc, and Institute for Fisheries Resources’ long-standing
 5 claims against Defendants United States Department of Interior and United States
 6 Bureau of Reclamation (collectively “Reclamation”), as stated in the First Claim for
 7 Relief in Plaintiffs’ Second Amended and Supplemental Complaint (“Second Amended
 8 Complaint”), are not moot and should be decided on their merits. In addition, because
 9 (1) plaintiffs can attain complete relief, (2) granting such relief would not impair the
10 ability of unnamed Central Valley Project (“CVP”) contractors to receive water
11 deliveries, and (3) Reclamation and intervenor-defendants Westlands Water District
12 (“Westlands”), San Luis Water District, and Panoche Water District adequately
13 represent the interests of the unnamed CVP contractors, plaintiffs need not join these
14 non-party contractors to this lawsuit. For these reasons, as detailed below, this Court
15 must deny intervenor-defendants’ Motion to Dismiss.
16                          FACTUAL AND PROCEDURAL BACKGROUND
17            For more than two decades, Reclamation issued a series of interim contracts,
18 relying on a string of perfunctory Environmental Assessments (“EAs”) and Findings of
19 No Significant Impact (“FONSIs”) to claim compliance with the National
20 Environmental Policy Act (“NEPA”), 42 U.S.C. section 4321 et seq. The inadequate
21 EAs and FONSIs for iterations of six interim renewal water service contracts between
22 Reclamation and Westlands have been directly and timely challenged, and have
23 remained ripe for judicial review, in this matter since plaintiffs filed their complaint
24 challenging Reclamation’s 2016 EA and FONSI on March 4, 2016. Dkt. 1.
25           In August 2016, Reclamation sought, and in December 2016, this Court granted,
26 voluntary remand without vacatur, in light of the Ninth Circuit’s decision in Pacific
27 Coast Federation of Fishermen’s Associations v. United States Department of Interior,
28 655 Fed.Appx 595 (9th Cir. 2016). Dkt. 52. Once Reclamation prepared its Remand

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           -5-      Case No. 16–cv-307-DAD-SKO
 1 EA and FONSI (AR 3), on September 28, 2017, plaintiffs filed their First Amended
 2 Complaint. Dkt. 64. On March 12, 2018, this Court granted Westlands’ Motion to
 3 Dismiss plaintiffs’ second cause of action, which challenged Reclamation’s failure to
 4 prepare an EIS for the interim renewal contracts. Dkt. 78. On May 29, 2018, plaintiffs
 5 filed their summary judgment motion and supporting papers. Dkt. 85, 85-1 to 85-5.
 6 Defendants’ summary judgment motions were filed on July 26, 2018. Dkt. 90 through
 7 Dkt. 94. Plaintiffs filed their combined opposition and reply brief on August 30, 2018
 8 (Dkt. 95), and defendants’ replies were filed on October 4 and October 5, 2018 (Dkt.
 9 96-97). For the past 25 months, this Court has declined to rule on the parties’
10 cross-motions for summary judgment, on the grounds the case might become moot.
11           The 2020 interim contracts challenged in plaintiffs’ First Claim for Relief took
12 effect on March 1, 2020, as Reclamation concedes. Dkt. 116 at ¶¶ 3, 5. Reclamation
13 prepared an EA and FONSI for these six new re-authorizations that are substantially
14 similar to Reclamation’s prior, and inadequate, EA and FONSI. Id.
15           Reclamation negotiated the general terms of the Repayment Contracts challenged
16 in plaintiffs’ Second through Fifth Claims with CVP water contractors – including
17 intervenor-defendants – in a series of contractor-wide meetings held throughout 2019.
18 E.g. Dkt. 109-1, ¶¶ 2-3 (Reclamation and CVP contractors held “CVP-wide
19 negotiations” on May 29 and 30, June 17 and 18, and August 19 through 21, 2019).
20 Reclamation and individual contractors also negotiated more specific terms during this
21 time period. Id. Once the terms of each contract were negotiated, Reclamation
22 circulated each contract for public comment as required by law. 43 U.S.C. § 485h(f).
23 Yet, Reclamation did not undertake any environmental review during these negotiation
24 and public comment processes.
25           Reclamation and Westlands executed Repayment Contract No. 14-06-200-495A-
26 IR1-P on February 28, 2020. Repayment Contract 14-06-200-495A-IR1-P purports to
27 convert Westlands’ existing water contract with Reclamation for delivery of up to
28 1,150,000 acre-feet of water a year into a repayment contract. It states it would become

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           -6-       Case No. 16–cv-307-DAD-SKO
 1 effective June 1, 2020.1 Reclamation and Westlands, through its two Distribution
 2 Districts, executed Repayment Contracts 14-06-200-8092-IR5-P,
 3 7-07-20-W0055B-IR5-P, 14-06-200-8018-IR5-P, and 14-06-200-3365AC-IR5-P,
 4 effective June 1, 2020. And they executed Repayment Contract
 5 14-06-200-3365AB-IR5-P, with an effective date of July 1, 2020. Each of these
 6 contracts relates to a corresponding Interim Renewal Contract.
 7           Plaintiffs sought leave to file their Second Amended Complaint on July 8, 2020
 8 (Dkt. 120), and after this Court granted leave, filed the Second Amended Complaint on
 9 August 26, 2020 (Dkt. 127). The Second Amended Complaint includes five claims: (1)
10 Reclamation’s violation of NEPA in preparing the EAs and FONSIs for the interim
11 contracts (Dkt. 127, pp. 24-28), (2) Reclamation’s violation of NEPA in failing to
12 prepare an Environmental Impact Statement (“EIS”) for its Repayment Contracts (Dkt.
13 127, pp. 29-33), (3) Reclamation’s violation of the Central Valley Project Improvement
14 Act (“CVPIA”) in failing to prepare an EIS for its Repayment Contracts (Dkt. 127, p.
15 34), (4) Reclamation’s failure to require contractors to secure judicial validation of the
16 Repayment Contracts pursuant to 43 U.S.C. sections 423e and 511 (Dkt. 127, pp. 24-
17 41), and (5) Reclamation’s violation of Reclamation Law in its entry into and approval
18 of the Repayment Contracts with Westlands (Dkt. 127, pp. 41-45). Through their
19 Second Amended Complaint, plaintiffs request a declaration that defendants acted
20 contrary to law in issuing the 2016 and 2020 FONSIs based upon legally and factually
21 inadequate EAs, and an order requiring defendants to withdraw those FONSIs and
22 prepare adequate EAs. Dkt. 127, p. 45. Plaintiffs also seek a declaration that
23 defendants acted contrary to law in entering the Repayment Contracts without first
24 preparing an EIS, and an injunction ordering defendants to withdraw their approval of
25 and entry into the Repayment Contracts without first preparing an EIS. Id. at pp. 45-46.
26 Plaintiffs likewise seek a declaration and injunction addressing defendants’ failure to
27
      1
28     A true and correct copy of this contract is provided in Exhibit 1 to the Declaration of
      Counsel in Support of Plaintiffs’ Oppositions to Motions to Dismiss.

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           -7-     Case No. 16–cv-307-DAD-SKO
 1 require the contractors to secure judicial decrees confirming the validity of the
 2 Repayment Contracts. Id. And plaintiffs seek a declaration and injunction redressing
 3 defendants’ failure to comply with all substantive and procedural requirements of
 4 Reclamation Law. Id. at 46.
 5                                            STANDARD OF REVIEW
 6           Intervenor-defendants challenge plaintiffs’ First Claim under Federal Rules of
 7 Civil Procedure, Rule 12(b)(1), and plaintiffs’ Second through Fifth Claims under Rules
 8 12(b)(7) and 19. See Dkt. 131-1, pp. 5-6.
 9 I.        RULE 12(b)(1) AND MOOTNESS
10           Intervenor-defendants claim this Court lacks subject matter jurisdiction over the
11 First Claim due to a purported lack of a “live” issue. Dkt. 131-1, p. 5. Mootness
12 presents a question of law and “[t]he party asserting mootness carries a heavy burden of
13 establishing that no effective relief remains for the court to provide.” Chang v. United
14 States, 327 F.3d 911, 918-919 (9th Cir. 2003). Indeed, “‘[a]s long as the parties have a
15 concrete interest, however small, in the outcome of the litigation, the case is not moot.’”
16 Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 161 (2016) (quoting Chafin v. Chafin,
17 568 U.S. 165, 172 (2013)). And where, as here, there remains a live controversy, this
18 Court cannot dismiss it as moot.
19           Plaintiffs may demonstrate this Court’s continuing subject matter jurisdiction by
20 providing evidence outside the allegations of their operative complaint. Hamidi v.
21 Service Employees International Union Local 1000, 386 F. Supp. 3d 1289, 1294 (E.D.
22 Cal. 2019). As Reclamation and Westlands failed to extinguish Interim Renewal
23 Contract 2014-06-200-495A-IR7, plaintiffs can easily meet this burden here.
24 II.       RULE 12(b)(7) AND RULE 19
25           Rule 12(b)(7) authorizes defensive motions for “failure to join a party under Rule
26 19.” Rule 19(a)(1) dictates that:
27           A person who is subject to service of process and whose joinder will not
             deprive the court of subject-matter jurisdiction must be joined as a party if:
28           (A) in that person’s absence, the court cannot accord complete relief among

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           -8-       Case No. 16–cv-307-DAD-SKO
 1           existing parties; or
             (B) that person claims an interest relating to the subject of the action and is
 2           so situated that disposing of the action in the person’s absence may:
                    (i) as a practical matter impair or impede the person’s ability to
 3           protect the interest; or
                    (ii) leave an existing party subject to a substantial risk of incurring
 4           double, multiple, or otherwise inconsistent obligations because of the
             interest.
 5
     Fed.R.Civ.P. 19(a)(1) (emphasis added). If party must be joined under 19(a)(1), then
 6
     the Court “must order that person be made a party.” Fed.R.Civ.P. 19(a)(2). Only when
 7
     “a person who is required to be joined if feasible cannot be joined” must this Court
 8
     “determine whether, in equity and good conscience, the action should proceed among
 9
     the existing parties or should be dismissed. Fed.R.Civ.P. 19(b).
10
             In reviewing a 12(b)(7) motion, this Court should “accept as true the allegations
11
     in Plaintiff[s’] complaint and draw all reasonable inferences in Plaintiff[s’] favor.”
12
     Paiute-Shoshone Indians of Bishop Community of Bishop Colony, Cal. v. City of Los
13
     Angeles, 637 F.3d 993, 996 n. 1 (9th Cir. 2011).
14
                                                        ARGUMENT
15
16
     I.      THE LARGEST WIIN ACT CONTRACT FAILED TO EXTINGUISH THE
17           OPERATIVE INTERIM CONTRACT, AND THUS THE FIRST CLAIM IS
             NOT MOOT
18
             Intervenor-defendants claim that “the conversion of the 2020-2022 Interim
19
     [Renewal] Contracts into Repayment Contracts makes any challenge to the Interim
20
     Contracts indisputably moot . . . .” Dkt. 131-1 p. 7. Wrong. As discussed in plaintiffs’
21
     Opposition to Federal Defendants’ Motion to Dismiss Plaintiffs’ First Claim, Interim
22
     Renewal Contract 14-06-200495A-IR6 expired by its terms on February 29, 2020. And
23
     Reclamation’s March 9, 2020, Status Report to this Court admits that “Reclamation and
24
     Westlands entered into another two-year interim renewal service contract” which is
25
     “substantively the same as the interim renewal contract that expired on February 29,
26
     2020.” Dkt. 116, p. 3. Their latest Interim Renewal Contract was needed because the
27
     Repayment Contract between Westlands and Reclamation would not become effective
28

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           -9-         Case No. 16–cv-307-DAD-SKO
 1 until June 1, 2020 – three months after the previous Interim Renewal Contract had
 2 expired on February 29, 2020. Thus, the Interim Renewal Contract currently in effect,
 3 for the term of March 1, 2020 to February 28, 2022, is 14-06-200495A-IR7.
 4           The Repayment Contract between Westlands and Reclamation states:
 5 “WHEREAS, the Contracting Officer and the Contractor agree to amend and convert
 6 the Existing Contract pursuant to section 4011 of the WIIN Act and other Federal
 7 Reclamation law on the terms and conditions set forth below.” Executed Repayment
 8 Contract, 7:146-148. But the Repayment Contract defines “Existing Contract” to mean
 9 the 2018-2020 interim contract (14-06-200-495A-IR6). Executed Repayment Contract,
10 3:52-57 (“Interim Renewal Contracts 14-06-200-495A-IR2 through
11 14-06-200-495A-IR6, the last of which is hereinafter referred to as the ‘Existing
12 Contract’” (emphasis added)). Thus, the Repayment Contract does not amend or
13 replace Interim Renewal Contract 14-06-200-495A-IR7, which became effective March
14 1, 2020 and will remain effective until February 28, 2022.
15           It also appears that, in preparing the most recent Interim Renewal Contract,
16 neither Reclamation nor Westlands altered the Interim Renewal Contract language to
17 account for Westlands’ WIIN Act conversion application. The version of the 2020
18 Interim Renewal Contract published on Reclamation’s website states merely that “This
19 Contract shall be effective from March 1, 2020, and shall remain in effect through
20 February 28, 2022, and thereafter will be renewed as described in Article 2 of IR1 if a
21 long-term renewal contract has not been executed with an effective commencement date
22 of March 1, 2022.’” Interim Renewal Contract 14-06-200-495A-IR7, p. 3.2 Thus, it
23 appears that the Interim Renewal Contract currently in effect does not provide that it
24 would be rendered ineffective, or revoked, should the Repayment Contract take effect.
25 Instead, it remains in effect until February 28, 2022.
26
27    2
       See Exhibit 2 to Declaration of Counsel in Support of Plaintiffs’ Oppositions to
28    Motion to Dismiss.

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 10 -   Case No. 16–cv-307-DAD-SKO
 1           As Interim Renewal Contract 14-06-200-495A–IR7 remains in effect, this Court
 2 need not consider whether any mootness exception applies. Instead, this Court should
 3 resolve the merits of plaintiffs’ NEPA claims against the EA and FONSI for the
 4 currently operative Interim Renewal Contract. Intervenor-defendants’ request that this
 5 Court instead dismiss this claim “with prejudice” under Rule 12(b)(1) must be denied.
 6 II.       THE ABSENT CVP CONTRACTORS ARE NEITHER NECESSARY NOR
             INDISPENSABLE AND THUS NEED NOT BE JOINED TO THIS
 7           LAWSUIT
 8           Intervenor-defendants argue that plaintiffs must join all CVP contractors who
 9 have negotiated or executed Repayment Contracts with Reclamation for this Court to
10 reach plaintiffs’ Second through Fifth Claims for Relief, which challenge Reclamation’s
11 entry into and approval of the Repayment Contracts. Dkt. 131-1, pp. 8-11. Absent their
12 joinder, intervenor-defendants argue these claims must be dismissed. Id. Plaintiffs
13 would not oppose these CVP contractors’ intervention pursuant to Rule 24, so long as
14 such intervention occurs through an organized process that is unlikely to further delay
15 resolution of plaintiffs’ claims. And while plaintiffs dispute that these CVP contractors
16 are necessary parties, let alone indispensable, should this Court find to the contrary,
17 plaintiffs are willing to amend to join them. For the reasons discussed below, however,
18 such amendment is unnecessary.
19           “The first inquiry is whether the absent water contractors are ‘necessary’ parties
20 to this lawsuit. This inquiry proceeds in two steps.” Pacific Coast Federation of
21 Fishermen’s Association v. U.S. Department of Interior, 929 F. Supp. 2d 1039, 1061
22 (E.D. Cal. 2013) (“PCFFA”). First, this Court must determine whether complete relief
23 can be granted in their absence. Id. This is the case here, where Plaintiffs’ claims arise
24 under the Administrative Procedure Act (“APA”), 5 U.S.C. sections 701-706, and are
25 directed against a federal agency, Reclamation. Their Second and Third Claims can be
26 resolved without the remaining CVP contractors because plaintiffs seek to set aside and
27 enjoin Reclamation’s unlawful approvals of the Repayment Contracts without
28 preparation of the required environmental review. Plaintiffs’ Fourth Claim is likewise

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 11 -    Case No. 16–cv-307-DAD-SKO
 1 directed at Reclamation’s failure to require that the CVP contractors secure judicial
 2 decrees validating the Repayment Contracts, not the CVP contractors’ failure to do so,
 3 and thus plaintiffs can receive complete relief on this claim in their absence. And
 4 plaintiffs’ Fifth Claim for Relief is directed specifically to Reclamation’s Repayment
 5 Contracts with intervenor-defendant Westlands, who is not absent from the lawsuit.
 6 Dkt. 127, pp. 41-45.3 Thus, this Court can order Reclamation to remedy its violations of
 7 NEPA, the CVPIA, and other aspects of Reclamation Law without the absent parties,
 8 thus affording plaintiffs complete relief.
 9           “Next, the court must determine whether the absent party has a legally protected
10 interest in the suit.” PCFFA, 929 F. Supp.2d at 1061 (quoting Makah Indian Tribe v.
11 Verity, 910 F.2d 555, 558 (9th Cir. 1990). Under 43 U.S.C. section 423e, and the terms
12 of the Repayment Contracts, the Repayment Contracts are not binding upon
13 Reclamation until they “have been confirmed by a decree of a court of competent
14 jurisdiction.” 43 U.S.C. § 423e (quote); Final Executed Repayment Contract, p.
15 71:1815-1819. Thus, absent such a decree, the CVP contractors cannot claim that a
16 legally protected interest is impaired by this suit. To the contrary, the CVP contractors
17 have at most a mere expectancy, which might ripen into a “legally protected interest”
18 only after the Repayment Contracts “have been confirmed by a decree of a court of
19 competent jurisdiction.” Id.
20           In any event, setting aside the Repayment Contracts and declaring their approval
21 unlawful would not prevent Reclamation from delivering CVP water to the CVP
22 contractors under the terms of the existing – pre-conversion – contracts. Thus, the
23 absent CVP contractors’ CVP deliveries would not be impaired, and the absent
24 contractors lack a legally protected interest in this proceeding.
25           Even if, contrary to the foregoing law, the Court were to assume, arguendo, that
26
      3
27      As plaintiffs’ Fifth Claim for Relief is directed at Reclamation’s Repayment
      Contracts with Westlands, it is not necessary to examine the remaining Rule 19 factors
28    for this claim.

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 12 -   Case No. 16–cv-307-DAD-SKO
 1 “‘a legally protected interest exists, the court must further determine whether that
 2 interest will be impaired or impeded by the suit.’ [Makah, 910 F.2d at 558].
 3 ‘Impairment may be minimized if the absent party is adequately represented in the suit.’
 4 Id. ‘The court must also determine whether risk of inconsistent rulings will affect the
 5 parties present in the suit.’ Id. at 558-59 . . . .” PCFFA, 929 F.Supp.2d at 1061
 6 (emphasis omitted); see also Fed.R.Civ.P. 19.
 7           Like in Makah, plaintiffs seek Reclamation’s compliance with a lawful
 8 administrative process under the APA. Id. 910 F.2d at 559. Plaintiffs have not sought
 9 to prevent Reclamation from undertaking all future WIIN Act contract conversions.
10 Instead plaintiffs ask only that Reclamation comply with applicable law in doing so.
11 And, like in Makah, plaintiffs’ prospective APA claims, which affect “the future
12 conduct of the administrative process,” are of the type that the Ninth Circuit has
13 expressly held is “reasonably susceptible to adjudication without the presence of other”
14 parties to the administrative process. Makah, 910 F.2d at 559; see also Cachil Dehe
15 Band of Wintun Indians v. California, 547 F.3d 962, 977 (9th Cir. 2008).
16           Should this Court determine, however, that the absent CVP contractors are
17 necessary parties under Fed.R.Civ.P. Rule 19, they are still not indispensable parties
18 that would require joinder or dismissal. This is so for two reasons. First, Reclamation
19 and intervenor-defendants can adequately represent the interests of the absent CVP
20 contractors.
21           A non-party is adequately represented by existing parties if: (1) the
             interests of the existing parties are such that they would undoubtedly make
22           all of the non-party’s arguments; (2) the existing parties are capable of and
             willing to make such arguments; and (3) the non-party would offer no
23           necessary element to the proceeding that existing parties would neglect.
24
     Southwest Center for Biological Diversity v. Babbitt, 150 F.3d 1152, 1153–54 (9th Cir.
25
     1998); see also Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). Each factor
26
     exists here. Reclamation and the intervenor-defendants have a strong interest in
27
     defending the validity of Reclamation’s Repayment Contract approvals, and are capable
28

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 13 -    Case No. 16–cv-307-DAD-SKO
 1 of making all necessary arguments to defend Reclamation’s actions. As the parties will
 2 be limited to this Court’s review of Reclamation’s actions using Reclamation’s existing
 3 Administrative Record, the absent parties would not be able to supply any new or novel
 4 “necessary element” that would otherwise be neglected.
 5           Second, “the ‘public rights exception’ to the joinder rules applies.” PCFFA, 929
 6 F.Supp.2d at 1062 (citing Kescoli v. Babbitt, 101 F.3d 1304, 1311 (9th Cir.1996),
 7 Makah, 910 F.2d at 559 n. 6); see also Conner v. Burford, 848 F.2d 1441, 1442–43,
 8 1460 (9th Cir.1988). “[T]o fall within the public rights exception, the litigation must
 9 transcend the private interests of the litigants and seek to vindicate a public right. For
10 the exception to apply, the litigation must not destroy the legal entitlements of the
11 absent parties.” PCFFA, 929 F.Supp.2d at 1062 (internal quotations and citations
12 omitted). As discussed above, plaintiffs’ claims would not destroy the legal
13 entitlements of the absent CVP contractors, as the Repayment Contracts are not
14 presently binding on Reclamation, and the absent CVP contractors would continue to
15 receive water under their existing contracts with Reclamation. And as the absent CVP
16 contractors’ “legally protected interests” would not be impaired, this Court’s decision in
17 Natural Resources Defense Council v. Kempthorne, 539 F.Supp.2d 1155, 1182 (E.D.
18 Cal 2008) does not apply.
19                                                    CONCLUSION
20           For the reasons discussed above, this Court must deny intervenor-defendants’
21 Motion to Dismiss. Should, however, this Court determine that additional parties must
22 be joined in order for this Court to adjudicate plaintiffs’ Second through Fifth Claims,
23 this Court should permit plaintiffs to amend their complaint accordingly to join the
24 absent CVP contractors.
25 Dated: December 1, 2020                       Respectfully submitted,
26                                               s/ Stephan C. Volker
                                                 STEPHAN C. VOLKER
27                                               Attorney for Plaintiffs NORTH COAST RIVERS
                                                 ALLIANCE, CALIFORNIA SPORTFISHING
28                                               PROTECTION ALLIANCE, PACIFIC COAST

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 14 -        Case No. 16–cv-307-DAD-SKO
 1                                               FEDERATION OF FISHERMEN’S ASSOCIATIONS,
                                                 SAN FRANCISCO CRAB BOAT OWNERS
 2                                               ASSOCIATION, INC., AND INSTITUTE FOR
                                                 FISHERIES RESOURCES
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 15 -   Case No. 16–cv-307-DAD-SKO
 1                                           CERTIFICATE OF SERVICE
 2           I, Alexis E. Krieg, hereby declare:
 3           My business address is the Law Offices of Stephan C. Volker, 1633 University Street,
 4 Berkeley, California 94703.
 5           On December 1, 2020, I served the following documents described as:
 6   PLAINTIFFS’ OPPOSITION TO INTERVENOR-DEFENDANT’S MOTION TO
 7          DISMISS PLAINTIFFS’ SECOND AMENDED AND SUPPLEMENTAL
 8            COMPLAINT PURSUANT TO FED. R. CIV P. 12(b)(1) AND 12(b)(7)
 9 by electronic filing with the Clerk of the Court using the CM/ECF system, which sends
10 notification of such filing to the email addresses registered in the above entitled action.
11           I declare under penalty of perjury that the foregoing is true and correct.
12 Dated: December 1, 2020                       /s/ Alexis E. Krieg
                                                 ALEXIS E. KRIEG
13                                               Attorney for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’ Opposition to Intervenor-Defendants’ Motion
     to Dismiss Plaintiffs’ Second Amended Complaint           - 16 -       Case No. 16–cv-307-DAD-SKO
